 

Exhibit 10.2

 

ZAIS GROUP HOLDINGS, INC.
BOARD OF DIRECTORS

RESTRICTED STOCK UNITS AGREEMENT

 

Name of Participant:           No. of RSUs:             Grant Date:        
Vesting Date:  

 

This Board of Directors Restricted Stock Units Agreement (this “Agreement”),
dated as of the Grant Date first stated above, is delivered by ZAIS Group
Holdings, Inc., a Delaware corporation, to the Participant named above (the
“Participant”), who is a member of the Board of Directors of the Company.

 

Recitals

 

A.         The Company has agreed to grant to the Participant, under the ZAIS
Group Holdings, Inc.2015 Stock Incentive Plan (the “Plan”), Restricted Stock
Units (as defined under the Plan) (hereafter “RSUs”) as indicated above (the
“Award”), subject to the terms and conditions hereof and the Plan.

 

B.          The Company’s Board of Directors (the “Board”) has approved this
Award.

 

Agreement

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.          Definitions. Except as expressly indicated herein, defined terms
used in this Agreement have the meanings set forth in the Plan.

 

2.          Grant of RSUs. Subject to the terms and conditions hereinafter set
forth and the terms and conditions of the Plan, the Company, with the approval
and at the direction of the Board, hereby grants to the Participant the number
of RSUs indicated above.

 

3.          Vesting and Forfeiture of RSUs.

 

(a)           Vesting of RSUs. The RSUs subject to this Award shall be subject
to the restrictions contained in this Agreement and subject to forfeiture to the
Company unless and until the RSUs have vested in accordance with the terms and
conditions of this Agreement. Subject to the terms and conditions of this
Agreement, the RSUs will vest in full on the Vesting Date indicated above or
upon the Accelerated Vested Date (as defined herein) provided the Participant
remains in continuous service as a member of the Board from the Grant Date until
the respective Vesting Date or Accelerated Vesting Date (as defined in Section
3(b) below).

 

(b)          Acceleration of Vesting. Notwithstanding the foregoing subparagraph
(a), in the event that prior to the Vesting Date: (1) the Committee determines
that the Participant’s service as a member of the Board was terminated as a
result of the Participant's medically diagnosed permanent physical or mental
inability to perform his or her duties as a director of the Company
(“Disability”), (2) the Participant’s service as a member of the Board
terminates due to the Participant’s death, or (3) the Company undergoes a Change
in Control, then all of the unvested RSUs will vest immediately upon the
earliest of any such event to occur, if any. Any vesting date described in this
Section 3(b) shall be referred to herein as an “Accelerated Vesting Date.”

 

(c)           Forfeiture. In the event, in any case prior to the Vesting Date or
any Accelerated Vesting Date, of (1) a termination of Participant’s service as a
member of the Board other than under circumstances that would result in an
Accelerated Vesting Date, (2) Participant attempting to sell, assign, transfer
or otherwise dispose of, or mortgage, pledge or otherwise encumber any unvested
RSUs or (3) any unvested RSUs becoming subject to attachment or any similar
involuntary process, then any unvested RSUs shall be forfeited by the
Participant to the Company, and the Participant shall thereafter have no right,
title or interest whatever in such RSUs.

 

 

 

 

(d)         Effect of Vesting; Issuance of Unrestricted Stock. The vested RSUs
will be settled upon the first to occur of (i) the Vesting Date, (ii) the
Participant’s “separation from service” as defined in Section 409A(a)(2)(A)(i)
of the Code and the Treasury Regulations promulgated thereunder (a “Separation
from Service”), (iii) a Change in Control, and (iv) the Participant’s death (the
“Settlement Date”). Upon the Settlement Date and pursuant to the terms and
conditions set forth in this Agreement, the Company will issue (subject to
Sections 11 and 15 below) to the Participant a certificate or electronically
transfer by book-entry the number of shares of Common Stock of the Company equal
to the number of vested RSUs which are to be settled, which shares of Common
Stock shall be free of any transfer or other restrictions arising under this
Agreement.

 

(e)         No Deferral Elections. A Participant may not elect to defer the
issuance of shares of Common Stock upon the Settlement Date.

 

4.          Adjustment of RSUs. The number of RSUs subject to this Award will
automatically adjust to prevent accretion, or to protect against dilution, in
the event of a change to the Company’s Common Stock resulting from a
recapitalization, stock split, consolidation, spin-off, reorganization, or
liquidation or other similar transactions and any transaction in which shares of
Common Stock are changed into or exchanged for a different number or kind of
shares of stock or other securities of the Company or another corporation as
provided under Section 12 of the Plan.

 

5.          No Rights as a Stockholder. As of the Grant Date, the Participant
shall have no rights as a stockholder of the Company with respect to the RSUs
(including voting rights and the right to receive dividends and other
distributions), except as otherwise specifically provided in this Agreement;
provided that dividends and other distributions paid on the Common Stock shall
be credited to the Participant in an amount equal to the amount that would have
been payable or distributable to the Participant had the Common Stock underlying
the RSUs been issued and outstanding as of the record date for such dividend or
distribution, to be held by the Company on the Participant's behalf and made
subject to the same vesting conditions applicable to the underlying RSUs. At the
time of delivery of the underlying shares of Common Stock, the Company shall
distribute to the Participant in cash all dividends or distributions previously
paid with respect to the RSUs that vested hereunder without interest. In the
event the Participant forfeits RSUs, the Participant shall also immediately
forfeit any dividends or distributions held by the Company that are attributable
to the Common Stock underlying such forfeited RSUs.

 

6.          Non-Transferability of Award. The RSUs shall not be assignable or
transferable by the Participant prior to their vesting in accordance with
Section 3 of this Agreement. In addition, RSUs shall not be subject to
attachment, execution or other similar process prior to vesting.

 

7.          No Right to Continued Service. The granting of the Award shall not
be construed as granting to the Participant any right to continue service on the
Board, and Participant acknowledges and agrees that he is not an employee of the
Company.

 

8.          Amendment of RSUs Award. The Award or the terms of this Agreement
may be amended by the Board or the Committee at any time (a) if the Board or the
Committee determines, in its reasonable discretion, that amendment is necessary
or advisable in the light of any addition to or change in the Code or in the
regulations issued thereunder, or any federal or state securities law or other
law or regulation, which change occurs after the Grant Date and by its terms
applies to the Award; provided that, such amendment shall not materially and
adversely affect the rights of the Participant hereunder; or (b) other than in
the circumstances described in clause (a), with the Participant’s consent.

 

9.          Notice. Any notice to the Company provided for in this Agreement
shall be addressed to the Company in care of its Secretary at its executive
offices and any notice to the Participant shall be addressed to the Participant
at the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

 

 

 

 

10.       Beneficiary. The Participant may file with the Board a written
designation of a beneficiary on such form as may be prescribed by the Board and
may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.

 

11.       Tax Consequences and Withholding. As of the Grant Date, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
minimum required withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, the minimum
sums required to be withheld to satisfy the federal, state, local and foreign
tax withholding obligations of the Company, if any, which arise in connection
with the Award. Unless the tax withholding obligations of the Company, if any,
are satisfied, the Company shall have no obligation to issue a certificate or
book-entry transfer for such shares. The Participant acknowledges that he is
solely responsible for paying all taxes attributable to this Award.

 

12.       Governing Plan Document. The Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of this Agreement, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of the Award or this Agreement
and those of the Plan, the provisions of the Plan shall control. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan.

 

13.       Governing Law. The validity, construction, interpretation and effect
of this Agreement shall exclusively be governed by and determined in accordance
with the laws of the State of Delaware, except to the extent preempted by
federal law, which shall to the extent of such preemption govern.

 

14.       Integrated Agreement. This Agreement and the Plan constitute the
entire understanding and agreement between the Company and the Participant with
respect to the subject matter contained herein and supersedes any prior
agreements, understandings, restrictions, representations, or warranties between
the Company and the Participant with respect to such subject matter other than
those as set forth or provided for herein.

 

15.       Securities Matters. The Company shall not be required to deliver any
shares of Common Stock, or any certificates therefore or book-entry transfer
notation thereof, until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

 

16.       Saving Clause. If any provision(s) of this Agreement shall be
determined to be illegal or unenforceable, such determination shall in no manner
affect the legality or enforceability of any other provision hereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date specified above.

 

ZAIS Group Holdings, Inc.,       By:          

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and the Plan, and accepts the right to receive the RSUs or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

 

ACCEPTED AND AGREED TO:           Participant  

 

 

 